DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17212554 filed 3/25/2021.  Claims 1-22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Graham Nelson on 7/1/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine comprising a plurality of turbine blades, a compressor comprising a plurality of compressor blades, and a combustor; 
a fan comprising a plurality of fan blades; and 
a gearbox that receives an input from a core shaft that is connected to at least a part of the turbine, the gearbox configured to drive the fan at a lower rotational speed than a rotational speed of the core shaft, wherein: 
a bypass duct is defined radially outside the core, with a leading edge of a splitter defining a point at which flow splits into a core flow and a bypass flow during operation of the gas turbine engine; 
a core compressor aspect ratio is defined as a ratio of an axial distance between the leading edge of the splitter and a leading edge of a tip of a downstream-most compressor blade to a radius of the leading edge of the splitter, the radius of the leading edge of the splitter being measured from a centerline axis of the gas turbine engine, the core compressor aspect ratio being in a range of from 1.7 to 3.4; and 
an engine core radius ratio is defined as [[the]] a ratio of [[the]] a radius of [[the]] a tip of [[the]] a most downstream turbine blade in the gas turbine engine to the radius of the leading edge of the splitter, the engine core radius ratio being in a range of from 0.8 and 0.98;
wherein a compression system radius ratio is defined as a ratio of a radius of a tip of a fan blade of the plurality of fan blades to a radius of the tip of the downstream-most compressor blade, the radius of the tip of the fan blade and the radius of the tip of the downstream-most compressor blade each being measured from the centerline axis of the gas turbine engine,
wherein the compression system radius ratio divided by the core compressor aspect ratio is in a range of from 2.4-4.2. 12.  The gas turbine engine according to claim 1, wherein: [[a]] the radius of [[a]] the tip of [[a]] the fan blade the compression system radius ratio the tip of [[a]] the fan bladea range of from 0.2 to 0.45. 
Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the compression system radius ratio divided by the core compressor aspect ratio is in a range of from 2.4-4.2.
The closest prior art is “Energy Efficient Engine Program Technology Benefit/Cost Study Volume II”, Gray, D.E., et al., NASA, NASA-CR-174766 (copy filed by Applicant with 6/24/2021 IDS).  Turbofan candidates 1-3, 5, & 7-8 (Figs. 4.2-3, 4.2-4, 4.2-5, 4.2-7, 4.2-9, & 4.2-10) are the only candidates that are clearly illustrated to scale.  None of these engines are disclosed as having the claimed gearbox.  Schwarz 20150143794 teaches a turbofan (Fig. 1) with a gearbox driven by a core shaft and which drives the fan at a lower rotational speed than that of the core shaft (transmission 60; para. [0054]).  It would have been obvious to one of ordinary skill in the art to modify Gray’s engines to include a gearbox as claimed in order to indirectly drive the fan with a speed reduction (Schwarz; para. [0054]).  Returning to Gray, Candidates 7 & 8 teach the claimed core compressor aspect ratio and engine core radius ratio but fail to teach the compression system radius ratio (as defined in claim 14, excluding the recited values in claim 14) divided by the core compressor aspect ratio is in the range of 2.4-4.2 (support in specification at p. 8).


    PNG
    media_image1.png
    414
    771
    media_image1.png
    Greyscale

Figure 1: GTE Arrangement (Fig. 4.2-3, p. 31)


    PNG
    media_image2.png
    424
    833
    media_image2.png
    Greyscale

Figure 2: GTE Arrangement (Fig. 4.2-4, p. 31)


    PNG
    media_image3.png
    457
    780
    media_image3.png
    Greyscale

Figure 3: GTE Arrangement (Fig. 4.2-5, p. 32)

    PNG
    media_image4.png
    421
    774
    media_image4.png
    Greyscale

Figure 4: GTE Arrangement (Fig. 4.2-7, p. 33)

    PNG
    media_image5.png
    391
    802
    media_image5.png
    Greyscale

Figure 5: GTE Arrangement (Fig. 4.2-9, p. 33)

    PNG
    media_image6.png
    379
    845
    media_image6.png
    Greyscale

Figure 6: GTE Arrangement (Fig. 4.2-10, p. 34)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741